NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                  Submitted April 22, 2009
                                   Decided April 30, 2009

                                           Before

                             DANIEL A. MANION, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 08‐2860
                                                    Appeal from the United States District
UNITED STATES OF AMERICA,                           Court for the Eastern District of
     Plaintiff‐Appellee,                            Wisconsin.

       v.                                           No. 06‐CR‐207

MICHELLE MAYS,                                      Rudolph T. Randa,
     Defendant‐Appellant.                           Chief Judge.



       Michelle Mays was part of a ring that beginning in the mid‐1990s sold millions of
dollars worth of cocaine in Milwaukee.  Mays pleaded guilty to conspiracy to distribute
cocaine, 21 U.S.C. §§ 846, 841(a)(1), and was sentenced to 150 months’ imprisonment. 
Mays’s appointed counsel seeks to withdraw under Anders v. California, 366 U.S. 738 (1967). 
We invited Mays to respond to counsel’s submission, see CIR. R. 51(b), but she has not.  We
limit our review to the one potential issue considered in counsel’s supporting brief.  See
United States v. Schuh, 289 F.3d 968, 973‐74 (7th Cir. 2002). 

      Counsel questions whether Mays could argue that her prison sentence is
unreasonable.  Mays was classified as a career offender based on felony convictions for
aggravated battery and possession of cocaine with intent to distribute.  The district court
No. 08‐2860                                                                              Page 2

therefore applied a criminal history category of VI, see U.S.S.G. § 4B1.1, and calculated an
advisory imprisonment range of 262 to 367 months.  At sentencing Mays did not contest
her status as a career offender.  Instead, she argued that the guidelines overstate the
seriousness of her criminal history because both of her predicate felonies are more than
fifteen years old and she had not been convicted of any other serious crime since.  Mays
further argued that her significant assistance to the government, her age, and her serious
medical issues warranted a sentence below the guidelines range.  The district judge
disagreed that her criminal history was overstated but did grant the government’s motion
for a below‐range sentence based on Mays’s substantial assistance, see U.S.S.G. § 5K1.1. 
After also addressing the factors listed in 18 U.S.C. § 3553(a), the court settled upon 150
months. 

        A sentence within a properly calculated guidelines range is presumed reasonable,  
Rita v. United States, 127 S. Ct. 2456, 2462 (2007); United States v. Cano‐Rodriguez, 552 F.3d
637, 639 (7th Cir. 2009), and therefore a below‐guidelines sentence is also presumed
reasonable, United States v. Liddell, 543 F.3d 877, 885 (7th Cir. 2008).  Here, the guidelines
range was correctly calculated.  The district court also considered the statutory factors and
sentenced Mays far below the guidelines range, and so any argument that her sentence is
unreasonable would be frivolous.  See, e.g., United States v. Shannon, 518 F.3d 494, 496 (7th
Cir. 2008).  

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.